             Case 1:19-cr-00373-PGG Document 250 Filed 02/08/20 Page 1 of 4




                                SERCARZ & RIOPELLE, LLP
                                          810 SEVENTH AVENUE, SUITE 620
                                            NEW YORK, NEW YORK 10019
                                                    (212) 586-4900
                                              FACSIMILE (212) 586-1234
                                               www.sercarzandriopelle.com
ROLAND G. RIOPELLE
MAURICE H. SERCARZ*

    *
    ADMITTED IN NY & NJ



                                                               February 8, 2020

BY ECF

The Honorable Paul G. Gardephe
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007


                      Re:   United States v. Michael Avenatti, 19 CR 373 (PGG)


Your Honor:

        I write in response to the defendant’s proffer regarding testimony he will seek to elicit
from Tina Glandian, a partner in the Law Firm of Geragos & Geragos (the “Geragos Firm”). For
the reasons set forth herein, this Court should preclude the introduction of any of the proffered
testimony, and quash the Rule 17 (c) subpoena served by the defendant.1

           The Legal Standard

        Subpoenas seeking testimony for use in a criminal trial are governed by Fed.R.Crim.P.
Rule 17. See also Bowman Diary Co. v. United States, 341 U.S. 214, 220 (1951). The
proponent of a Rule 17 subpoena must demonstrate “(1) relevancy; (2) admissibility; [and] (3)
specificity,” as well as “that the application is made in good faith and is not intended as a general
fishing expedition.” United States v. Nixon, 418 U.S. 683, 700 (1974); see also United States v.
Khan, No. 06 CR 255 (DL), 2009 WL 152582, at *2 (E.D.N.Y. Jan. 20, 2009)(applying the
Nixon test to several subpoenas for trial testimony). If the proponent fails to meet each of these
requirements, the Court may quash the subpoena. See Khan, 2009 WL 15582, at *2-4.




1
   Prior to trial, I agreed to deem Ms. Glandian had been served without the formal service of a 17(c) subpoena. I
therefore do not have a copy of the subpoena to enclose as an exhibit.
         Case 1:19-cr-00373-PGG Document 250 Filed 02/08/20 Page 2 of 4



       The Proffer Lacks Sufficient Specificity To Demonstrate Relevance And
       Admissability

        The defendant seeks to elicit a host of background information regarding Ms. Glandian
(proffer paragraphs 1, 2, 3), Mr. Geragos (proffer paragraphs 5, 13), and the involvement of the
Geragos Firm in obtaining large settlements for clients and conducting internal investigations
(proffer paragraphs 6, 7). None of this information can be relevant unless it was known to the
defendant at the time he engaged in the conduct referenced in the Indictment. Fed. R. Evid.
104(b) (relevance of evidence may be conditional on whether a fact exists); see United States v.
Almonte,956 F.2d 27, 29-30 (2d Cir. 1992) (“a judge may disallow the introduction of
conditionally relevant evidence unless its proponent presents evidence sufficient to support a
finding that the condition … is fulfilled…. The party proffering the evidence bears the burden of
proving a rational basis for concluding [that the condition has been fulfilled]”).

       Moreover, the proffer fails to indicate the source for this information. If the information
came from Mr. Geragos, rather than Ms. Glandian, it is inadmissible as hearsay.

       The Proffer Regarding The Geragos Firm’s Prior Relationship With Nike Lacks
       Probative Value

        The Proffer includes a discussion of the Geragos Firm’s representation of “a high-profile
NFL Football Player” who ultimately received an endorsement contract from Nike (proffer
paragraphs 12, 13). It is my understanding that this Court has already restricted any reference to
the athlete on the basis that mention of his name would distract from the issues at trial.

       Ms. Glandian had no involvement in this aspect of the practice of the Geragos Firm.
Therefore, she has no relevant testimony to provide on this topic.

        Moreover, the fact that the Geragos Firm may have represented a client who had business
with Nike does not cast much light on the activities of the defendant that are the subject of this
indictment. Indeed, it bears noting that the Geragos Firm’s relationship with Nike created a
potential conflict of interest that should have disqualified it as a candidate for conducting an
internal investigation of Nike.

       Ms. Glandian’s Has Only Limited Knowledge Of The Pertinent Meetings And
       Conference Call (proffer paragraphs 14, 15)

        On March 19, 2019, Ms. Glandian met Mr. Geragos at the offices of Geragos & Geragos.
When she arrived, the meeting involving Avenatti, Geragos and the lawyers for Boies Schiller
was already in session. She did not enter the conference room where the meeting was taking
place at any time during the meeting.

        On March 20, 2019, Ms. Glandian and Mr. Geragos were in Miami to attend a mediation
in an unrelated matter. Glandian remained throughout the Mediation while Geragos left early.
When Glandian returned to the hotel, Geragos was already engaged in the conference call
reflected in the Indictment. At one point, Geragos put the phone on speaker and pressed the


                                                 2
         Case 1:19-cr-00373-PGG Document 250 Filed 02/08/20 Page 3 of 4



mute button so that Glandian could listen in on a portion of the conversation. Thus, she heard
only a portion of the conversation and had no contemporaneous knowledge of the context for
what she heard.

        On March 21, 20, 2019, Ms. Glandian arrived at the Geragos offices just as the Boies
Schiller attorneys were arriving. She introduced herself and then went to her office to work. Ms.
Glandian was never in the conference room and was not in a position to hear any of the
conversation that took place during the meeting involving Avenatti, Geragos and the Boies
Schiller attorneys.

        Neither she nor Geragos attended the March 25, 2019 meeting with the lawyers for Boies
Schiller.

       Under these circumstances, Glandian’s testimony regarding the meetings at issue can
possess only marginal probative value.

       The Potential For Prejudice

        Any effort by the defendant to elicit testimony regarding conversations between Geragos
and Ms. Glandian for the purpose of supporting inferences regarding Geragos’ view of the
meetings is irrelevant and potentially misleading. The same is true of any effort by the defendant
to draw inferences based upon Mr. Geragos’ conduct. His participation in the two meetings and
the call might have been the product of his belief that no ethical rules or laws were being
violated. Or, it could have been the product of an ill-advised attempt to “talk Mr. Avenatti off
the ledge.”

       Likewise, Ms. Glandian’s opinion regarding the propriety, or legality, of the limited
portion of the conversation she was able to hear, is in the nature of an expert opinion; and is
inadmissible.

        The defendant proffers that, during the March 20, 2019 call, Ms. Glandian told Mr.
Geragos that the defendant’s comments during the call were just “Michael being Michael”
(proffer, paragraph 14). To the extent this comment reflects an opinion that nothing in his
statements “crossed the line,” this is a legal opinion that Ms. Glandian cannot provide.
Moreover, the comment was likely based, to some degree, upon (1) conversations Ms. Glandian
had with Geragos about the events described in the Indictment, and other events; and (2) Ms.
Glandian’s contact with Avenatti in unrelated cases. As a result, should either side seek to probe
the meaning of the phrase, the examination would quickly devolve into a discussion of matters
that are irrelevant and a distraction.

       Under all of these circumstances, it should be clear that the likelihood that Ms.
Glandian’s testimony will distract the jury far outweighs any probative value.




                                                 3
         Case 1:19-cr-00373-PGG Document 250 Filed 02/08/20 Page 4 of 4



       Conclusion

        For all the reasons set forth herein, we respectfully submit that the Court should preclude
the defendant from calling Ms. Glandian as a witness.

       With apologies for the late filing of this application, I remain,


                                                      Most respectfully,

                                                              /S/

                                                      Maurice H. Sercarz


cc:    All Parties (by ECF)




                                                 4
